917 So.2d 225 (2005)
STATE of Florida, Appellant,
v.
Monica Y. GOULD, Appellee.
No. 5D04-3445.
District Court of Appeal of Florida, Fifth District.
December 2, 2005.
Rehearing Denied January 6, 2006.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellant.
James S. Purdy, Public Defender, and Rosemarie Farrell, Assistant Public Defender, Daytona Beach, for Appellee.
PLEUS, C.J.
This case involves a State appeal of a final order dismissing a violation of probation (VOP) affidavit pursuant to Jackson v. State, 881 So.2d 666 (Fla. 5th DCA 2004). This Court recently issued an en banc decision in Crain v. State, 914 So.2d 1015 (Fla. 5th DCA 2005), holding that although unsworn VOP affidavits are defective under Jackson, "the remedy of dismissal applied in Jackson is inappropriate in instances where the good faith exception applies." In light of Crain, we remand this case to the trial court to determine whether the good faith exception applies.
REMANDED.
GRIFFIN and ORFINGER, JJ., concur.